Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     July 15, 2016

The Court of Appeals hereby passes the following order:

A16A1083. DEKALB COUNTY SCHOOL DISTRICT et al. v. DASHEIKA
    WASHINGTON, MOTHER AND NATURAL GUARDIAN OF
    ZY’KERRA GREEN, A MINOR CHILD.

      Dasheika Washington filed an action for damages against Dekalb County
School District and Sharon Lawrence. The defendants filed a motion to dismiss on
sovereign immunity grounds, and the trial court denied the motion. The defendants
filed a direct appeal from this ruling.
      In Rivera v. Washington, 298 Ga. 770 (784 SE2d 775) (2016), the Supreme
Court of Georgia held that the collateral order doctrine, which provided a right of
direct appeal from certain interlocutory rulings, no longer applies to cases of
sovereign, official, qualified, or other immunity. “Such a judicial determination
presumptively applies retroactively to all cases in the ‘pipeline,’ unlike a change in
the law resulting from constitutional or statutory amendment.” Murphy v. Murphy,
295 Ga. 376, 379 (761 SE2d 53) (2014). Thus, the defendants in this case were
required to follow the interlocutory appeal procedures of OCGA § 5-6-34 (b) to
obtain immediate appellate review of the trial court’s rejection of their immunity
arguments.
Because the defendants failed to follow the required appellate procedure, their appeal
is hereby DISMISSED for lack of jurisdiction.


                                       Court of Appeals of the State of Georgia
                                                                            07/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.